430 F.2d 1327
Janey T. GREENSPUN, Appellant,v.The STATE OF NEVADA, John Koontz, Secretary of State, Stateof Nevada, andThomas Mulroy, Registrar of Votersof Clark County, State of Nevada, Appellees.
No. 24087.
United States Court of Appeals, Ninth Circuit.
July 31, 1970.

Wm. M. Treadwell, New York City, Ralph L. Denton, of Denton & Monsey, Las Vagas, Nev., Pam Barnes, Seattle, Wash., for appellant.
George E. Franklin, Jr. Dist. Atty., James M. Bartley, Chief Civil Deputy, Atty. Gen., Las Vegas, Nev., Harvey Dickerson, Atty. Gen., Robt.  Groves, Deputy Atty. Gen., Carson City Nev., for appellees.
Before KOELSCH and CARTER, Circuit Judges, and HALL, District Judge.
PER CURIAM:

The appeal is dismissed as moot:

1
1.  The appellant is claiming only the right to vote in the presidential election of 1968.  That date is past and no relief could be granted to the appellant in that respect.


2
2.  By the time the next election arrives for president the appellant will be 21, and no controversy will exist.


3
3.  Congress has enacted the so-called Voting Rights Legislation, H.R. 4249, which gives broader relief than that asked for by the appellant in the within case.  The Court does not indicate any view whatsoever concerning the constitutionality of H.R. 4249.